Great-West Life & Annuity Insurance Company 8 GREENWOOD VILLAGE, COLORADO 80111 May 2, 2011 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: FutureFunds Series Account of Great-West Life & Annuity Insurance Company Certification Pursuant to Rule 497(j) under the Securities Act of 1933 File Nos. 333-158546 and 811-03972 Ladies and Gentlemen: In lieu of filing the form of the prospectus and Statement of Additional Information for FutureFunds Series Account (the “Account”) pursuant to paragraph (c) of Rule 497 under the Securities Act of 1933, the Account hereby certifies that: 1. the form of prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 does not differ from that contained in Amendment No. 2 to the Account’s registration statement on Form N-4, the most recent amendment to the Account’s registration statement; and 2. the text of Amendment No. 2 to the Account’s registration statement on Form N-4, the most recent amendment to the Account’s registration statement, has been filed with the Securities and Exchange Commission electronically via EDGAR transmission, on April 28, 2011. If you should require any additional information regarding the foregoing, please contact the undersigned at (303) 737-4225. FutureFunds Series Account of Great-West Life & Annuity Insurance Company (Registrant) /s/ Valerie L. Ruppel Valerie L. Ruppel Counsel
